Citation Nr: 1759664	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to separate ratings for obstructive sleep apnea (OSA) and a pulmonary disability, to include asthma and chronic obstructive pulmonary disease (COPD).

2. Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).

3. Entitlement to additional compensation for additional dependents.

4. Entitlement to service connection for an acquired psychiatric condition.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a lumbar spine condition.

7. Entitlement to service connection for pancreatitis.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from May 1981 to May 1984 and from February 2003 to September 2003, with additional inactive service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These issues, with the exception of the Veteran's claim for additional compensation for additional dependents, were previously before the Board in June 2016 (all of them as service connection claims at that time).  At that time, the Board reopened the claims of service connection for lumbar spine and pulmonary conditions, and remanded them, along with all the Veteran's other claims for additional development.

Also, as discussed more fully below, the issues of entitlement to separate ratings for OSA and a pulmonary disability, to include COPD and asthma; entitlement to an initial compensable rating for residuals of a TBI; and entitlement to additional compensation for additional dependents are being addressed only to the extent permitted by 38 C.F.R. § 19.9(c) (2017).  The record shows that the Veteran has filed timely Notices of Disagreement (NODs) regarding those issues and has not yet received Statements of the Case (SOCs).  While the Board is aware that these filings were recent, the Board also notes that VA's internal systems do not reflect that all of these issues have been properly tracked and prepared by the RO.  Consequently, they are briefly addressed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Veteran's case was previously before the Board, it included claims of service connection for OSA, and asthma/COPD.  After additional development on remand, the RO issued a rating decision in February 2017 granting service connection for these three disabilities and issuing a combined 50 percent disability rating for all of these disabilities.  This decision also granted service connection and an initial non-compensable rating for residuals of a TBI.  The Veteran apparently interpreted the denial of a compensable rating for his TBI as a denial of service connection for that disability.  Consequently, when he filed his NOD in April 2017, the Veteran indicated that he disagreed with the determination regarding "service connection" for his TBI.  In May 2017, the RO acknowledged the Veteran's April 2017 NOD but advised him that a pending appeal for TBI was already being processed; therefore, his NOD for that issue was not being accepted.  The Board notes, however, that previously on appeal was the issue of service connection for TBI.  As service connection was subsequently granted, it was correct for the Veteran to file an NOD with the rating assigned.  The Veteran has not been provided an SOC regarding this issue from which he could appropriately appeal to the Board if he remains dissatisfied.  Similarly, the Veteran's April 2017 NOD indicates that he believes it was error for the RO to combine his rating for OSA with his rating for his other pulmonary disabilities.  On remand, the RO should ensure that the Veteran is provided with an appropriate adjudication of these disagreements and SOC that responds to these disagreements in the event that a decision favorable to the Veteran is not reached.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly, the Veteran was provided with a decisional letter in August 2017 regarding the level of compensation he would receive based on the number of dependents VA considered on his award.  The Veteran timely filed an NOD with this decision in September 2017, indicating that he should have additional dependents and requesting a total disability rating due to individual unemployability (TDIU).  It appears that the RO has appropriately responded to this NOD by sending letters advising the Veteran in the next step to appeal the status of his dependents and inviting the Veteran to file a claim for TDIU which had not previously been asserted by the Veteran until September 2017.  Nevertheless, because the other issues did not appear to be properly developed, the Board is remanding this claim with an instruction to be sure that the Veteran receives an SOC regarding the status of his dependents as well.  Manlincon, 12 Vet. App. 238.

With respect to the Veteran's claim for service connection for an acquired psychiatric condition, the Board finds that the opinion rendered by the VA examiner is not adequate to guide the Board in issuing an adjudication.  The examiner stated that there was no event or situation in the Veteran's history that would provide evidence of a connection between the Veteran's psychiatric condition and his service.  However, the Veteran's private physician wrote in 2010 that the Veteran's condition had its onset after the Veteran was repeatedly advised he would be deployed and then was never actually deployed.  On remand, the examiner should consider whether this evidence supports a link between the Veteran's condition and the events the Veteran described.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the VA examiner also indicated that the Veteran was not diagnosed with a TBI.  However, the Veteran has been both diagnosed with and service-connected for a TBI.  Consequently, the Board finds that the VA mental health examination is also inadequate because it proceeded from an inaccurate premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

With respect to the Veteran's claims for service connection for hypertension and a lumbar spine condition, the opinions provided are adequate in guiding the Board in a determination as to whether these conditions predated and were then subsequently aggravated by the Veterans period of active service that began in 2003.  However, these opinions do not provide sufficient information regarding whether the Veteran's first period of service from 1981 to 1984 caused or aggravated these conditions.  Consequently, the Board finds that an additional opinion is necessary with regard to these issues as well.  McLendon, 20 Vet. App. 79.

Finally, with respect to the Veteran's claim for pancreatitis, it appears that he is not alleging that this condition is the result of his injuries, but was caused by the medicines he was prescribed by VA.  Some treatment notes provide at least some evidence to support this claim.  See, e.g. July 2013 VA treatment note.  Consequently, the Board finds that the Veteran is entitled to an opinion as to whether his pancreatitis was secondary to one of his service-connected disabilities or medicine taken in their treatment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake any necessary development relevant to the Veteran's claims for separate ratings for OSA and his other pulmonary disabilities, an initial compensable rating for the his TBI, and the status of dependents on the Veteran's award in response to the Veteran's April and September 2017 NODs.  Once this development is completed, provide the Veteran with an appropriate decision or SOC, in the event that the decision is unfavorable, and advise him of his subsequent appellate rights.  If the Veteran timely perfects an appeal in any of the foregoing matters, the case should be returned to the Board.

2. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file.

3. Arrange for addendum opinions regarding the nature and etiology of the Veteran's acquired psychiatric, hypertension, lumbar spine, and pancreatitis conditions from appropriate examiner(s).  The examiner(s) should address the following:

(a) With regard to the Veteran's acquired psychiatric condition, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in service or caused or aggravated by the Veteran's service or his service-connected conditions.  The examiner's rationale should address both the September 2010 medical opinion that discusses the onset of the Veteran's condition's relationship to his being advised multiple times of his impending deployment that never came to pass and/or his now service-connected TBI.

(b) With regard to the Veteran's hypertension, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in or caused or aggravated by his service (to specifically include his service from 1981-1984) or his service-connected conditions.

(c) With regard to the Veteran's lumbar spine condition, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in or caused or aggravated by the Veteran's service (to specifically include his service from 1981-1984) or his service-connected conditions.

The examiner(s) should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider(s) must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  In the event that the examiner(s) determines that any opinion sought cannot be given without another examination, the Veteran should be scheduled for an appropriate examination.

4. With respect to the Veteran's claim for service connection for pancreatitis, arrange for appropriate addendum medical opinion to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatitis was caused or aggravated by his service-connected conditions, to include any medicines prescribed for those conditions.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  In the event that the examiner determines that any opinion sought cannot be given without another examination, the Veteran should be scheduled for an appropriate examination.  If an examination is necessary to render the opinion regarding the Veteran's pancreatitis, such should be arranged.

5. Once the development described above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit is granted, provide the Veteran with an appropriate Supplemental Statement of the Case and a reasonable opportunity to respond.  Then, if the file is otherwise in order, return the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

